         Case 8-19-76260-ast            Doc 346       Filed 12/26/19        Entered 12/26/19 13:07:26




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


                                                            )      Chapter 11
                                                            )
                                                            )      Case No. 19-76260
                                                            )      Case No. 19-76263
In re:                                                      )      Case No. 19-76267
                                                            )      Case No. 19-76268
Absolut Facilities Management, LLC, et al.                  )      Case No. 19-76269
                                                            )      Case No. 19-76270
                             Debtors.1                      )      Case No. 19-76271
                                                            )      Case No. 19-76272
                                                            )
                                                            )      (Jointly Administered)
                                                            )

       NOTICE OF PROPOSED SALE OF ASSETS, AUCTION AND SALE HEARING

       PLEASE TAKE NOTICE that on November 22, 2019, Absolut Facilities Management,
LLC and its affiliated debtor entities (collectively, the “Debtors”), debtors and debtors-in-
possession in the above-captioned cases (the “Chapter 11 Cases”) filed with the Bankruptcy Court
their Motion of the Debtors for Orders (I)(A) Approving Bidding Procedures for the Sale of
Substantially All of the Debtors’ Assets, (B) Authorizing the Selection of a Stalking Horse Bidder,
(C) Approving Bid Protections, (D) Scheduling Auctions and Hearings to Consider Such Sale of
Assets, (E) Approving Assumption and Assignment Procedures Related to Such Sale, and (F)
Approving the Form and Manner of Related Notice; and (II)(A) Authorizing the Sale of Such
Assets Free and Clear of Liens, Claims, Encumbrances, and Interests (Except for Assumed Liens
and Liabilities), (B) Authorizing and Approving the Assumption and Assignment of Executory
Contracts and Unexpired Leases In Connection With Such Sale and (C) Granting Related Relief
(the “Sale Motion”) [Docket No. 269].2

        PLEASE TAKE FURTHER NOTICE that, on December 18, 2019, the Bankruptcy Court
entered the order approving the Sale Motion (the “Bidding Procedures Order”), which among
other things, establishes bidding procedures (the “Bidding Procedures”) for the manner in which
the assets of the Debtors are to be sold.



1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and Rehabilitation at Allegany,
LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266); Absolut Center for Nursing
and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641); Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC
(8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (7924).
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Sale Motion.


18582575
     Case 8-19-76260-ast        Doc 346      Filed 12/26/19     Entered 12/26/19 13:07:26




       PLEASE TAKE FURTHER NOTICE that a copy of the Sale Motion, the Bidding
Procedures, and Bidding Procedures Order is available on the website of the Debtors’ claims and
noticing agent, Prime Clerk at https://cases.primeclerk.com/absolutcare/. A copy of the Sale
Motion, Bidding Procedures, and Bidding Procedures Order may also be obtained upon request to
counsel for the Debtors at Loeb & Loeb LLP, 345 Park Avenue, New York, NY 10154 (Attn:
Daniel B. Besikof) or dbesikof@loeb.com.

        PLEASE TAKE FURTHER NOTICE that, notwithstanding anything to the contrary in
these Bidding Procedures or in the Bid Procedures Order, the Debtors shall have the right, in
consultation with the Consultation Parties, to determine, at any time, to proceed via private sale
for any Asset or combination of Assets or to determine not to sell any or all of the Assets. These
rights shall exist under all circumstances, even if the Debtors receive a bid from a Potential Bidder
for such Asset(s) that would otherwise constitute a Qualified Bid.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Bid Procedures Order, the
Debtors are, at any time up through and including December 30, 2019 for sales of the Operating
Assets and by no later than January 23, 2020 for sales of the Receivables authorized to designate
one or more Qualified Bids as a stalking horse bid (each, a “Stalking Horse Bid”) and execute an
Operations Transfer Agreement or Asset Purchase Agreement, as applicable, with the proposed
stalking horse bidder (each, a “Stalking Horse Bidder”). No bid may be a Stalking Horse Bid if
it does not constitute a Qualified Bid.

       PLEASE TAKE FURTHER NOTICE that Bids for the Operating Assets are due on
January 8, 2020 at 4:00 p.m. (prevailing Eastern Time) and Bids for the Receivables are due
on February 13, 2020 at 4:00 p.m. (prevailing Eastern Time) (together, the “Bid Deadlines”);
provided that nothing shall prevent a Potential Bidder from submitting a bid for any Receivables
on or before the January 8, 2020 deadline for bids on the Operating Assets.

        PLEASE TAKE FURTHER NOTICE that, in accordance with the terms of the Bidding
Procedures Order, the Auctions will take place at the offices of the Debtors’ counsel, Loeb & Loeb
LLP, 345 Park Avenue, New York, NY 10154. The Debtors will conduct the Operating Assets
Auction if, by the applicable Bid Deadline, (1) more than one Qualified Bid is received for all of
the Operating Assets; or (2) more than one Qualified Bid is received for any portion of the
Operating Assets. The Operating Assets Auction shall be held on January 9, 2020 starting at
10:00 a.m., or such other time or place as the Debtors, in consultation with the Consultation
Parties, shall determine. The Debtors will conduct the Receivables Auction if, by the applicable
Bid Deadline, (1) more than one Qualified Bid is received for all of the Receivables; or (2) more
than one Qualified Bid is received for any portion of the Receivables. The Receivables Auction
shall be held on February 18, 2020 starting at 10:00 a.m., or such other time or place as the
Debtors, in consultation with the Consultation Parties, shall determine. Notwithstanding the
foregoing, in the event multiple offers for the Receivables are received from Potential Bidders on
the Operating Assets, the Debtors reserve the right, but do not have any obligation, to hold the
Receivables Auction on January 9, 2020 in conjunction with the Operating Assets Auction. In each
case, occurrence of the Auctions is subject to the Debtors’ right to determine, in consultation with
the Consultation Parties, to proceed with a private sale for any of the Assets or not to sell any of
the Assets.


18582575                                         2
     Case 8-19-76260-ast         Doc 346      Filed 12/26/19    Entered 12/26/19 13:07:26




       PLEASE TAKE FURTHER NOTICE that a hearing on approval of the sale of the
Operating Assets shall take place on January 13, 2020 at 11:00 a.m. or as soon thereafter as the
Court’s calendar permits, and a hearing on approval of the sale of the Receivables shall take place
on or about February 28, 2020 or as soon thereafter as the Court’s calendar permits (together,
the “Sale Hearings”). At the respective hearings, the Debtors shall appear before the Bankruptcy
Court and seek entry of an order or orders:

       a.      authorizing the sale of the Assets by the Debtors to the Successful Bidder(s) at the
               Auction;

       b.      authorizing the assumption and assignment of certain executory Contracts and
               unexpired Leases; and

       c.      granting certain related relief.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the sale of the Assets, the
other relief requested in the Sale Motion, to the Successful Bidder(s), the Successful Bid(s) or the
manner in which the applicable Auction was conducted must: (a) be set forth in writing describing
the basis therefor; (b) comply with the Federal Rules of Bankruptcy Procedure and the Local
Bankruptcy Rules; and be filed with the Bankruptcy Court electronically so as to be received no
later than 4:00 p.m. (prevailing Eastern Time) on January 10, 2020 with respect to the sale of
the Operating Assets and no later than 4:00 p.m. (prevailing Eastern Time) on February 21,
2020 with respect to the sale of the Receivables (together, the “Sale Objection Deadlines”).

        PLEASE TAKE FURTHER NOTICE that the failure of any person or entity to file an
objection before the applicable Sale Objection Deadline, shall be deemed to constitute consent to
the sale of the Assets to the Successful Bidder(s) and the other relief requested in the Sale Motion,
and be a bar to the assertion, at the applicable Sale Hearing or thereafter, of any objection to the
Sale Motion, the Auctions, the sale of the Assets free and clear of any liens, claims and
encumbrances and interests (except for permitted or assumed liens, claims, encumbrances and
interests, including the Assumed Liens and Liabilities), the Debtors’ consummation and
performance of the applicable operations transfer agreements or asset purchase agreements with
the Successful Bidder(s), and the assumption and assignment of the Contracts and Leases, if
authorized by the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE that this Sale Notice is subject to the full terms and
conditions of the Sale Motion and the Bidding Procedures Order, which shall control in the event
of any conflict, and the Debtors encourage parties in interest to review such documents in their
entirety.




18582575                                          3
     Case 8-19-76260-ast      Doc 346   Filed 12/26/19     Entered 12/26/19 13:07:26




Dated:   December 26, 2019                     LOEB & LOEB LLP
         New York, New York
                                               /s/    Daniel B. Besikof
                                               Schuyler G. Carroll
                                               Daniel B. Besikof
                                               345 Park Avenue
                                               New York, NY 10154
                                               Tel: (212) 407-4000
                                               Fax: (212) 407-4990
                                               scarroll@loeb.com
                                               dbesikof@loeb.com

                                               Counsel to the Debtors
                                               and Debtors-in-Possession




18582575                                   4
